FILED
                                                                                                     COURT OF APPEALS
                                                                                                          DIVISION 1.1

                                                                                                20111ALIG l 2 PM 12: 4 7
                                                                                                 S
                                                                                                 w   A
                                                                                                     hi     i\ ,
                                                                                                                    SH1 S T
                                                                                                 nor
                                                                                                  t..




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                  DIVISION II

STATE OF WASHINGTON,                                                              No. 44433 -0 -II


                                     Respondent,


       v.



MICHAEL JOESPH GONZALES,                                                   UNPUBLISHED OPINION


                                     Appellant.




       LEE, J. — Michael Joesph Gonzales appeals his conviction of unlawful possession of a


firearm in the first degree, arguing that the trial court erred in denying his motions to suppress his

pre -arrest statements, as well as a shotgun            found in his   car.    In a pro se statement of additional


grounds (   SAG),       Gonzales also argues that the trial court erred in adopting the State' s proposed

findings    of   fact    and   conclusions   of   law    following   the      suppression      hearing.         Because the


circumstances surrounding Gonzales' s statements do not show that his will was overborne or that

he made them during a custodial interrogation, the trial court did not err in admitting the

statements.      And, because the      officer opened      the broken violin       case   in   which      the   firearm   was
No. 44433 -0 -II



found pursuant to a valid inventory search, the trial court did not err in admitting the firearm.

The trial court properly adopted the State' s proposed findings of fact and conclusions of law

because they accurately reflected the court' s oral rulings. We affirm the defendant' s conviction.

                                                               FACTS


          Gonzales was taken to the hospital                after   being in       a car accident on a      city   street.   His car


was   damaged     and required       towing.       After a towing company was called to impound the car, Port

Orchard Police Officer         Jerry   Jensen inventoried the              car' s contents.       He found a damaged violin


case in the back seat that was closed but not latched. Jensen opened the case and found a sawed -

off shotgun      with   ammunition.         He also found a closed ammunition case that contained a pistol


and ammunition. A subsequent investigation revealed that Gonzales was a convicted felon.

          A few hours after the accident, Detective E.J. Martin went to the hospital to speak to

Gonzales.      Gonzales       was   being   treated in the      critical care unit.        The attending nurse told Martin

that Gonzales was        in   pain   but   could   talk.    Martin entered the room and found Gonzales lying in

bed wearing       a neck collar, with a        drain tube in his           chest.     When Martin stood by the bed and

quietly   said   his   name,   Gonzales      opened      his   eyes and     looked    at   the detective.    Martin introduced


himself    and   asked    if Gonzales       remembered what              had happened.            Gonzales said that the car' s


steering had failed. When Martin showed him a photograph of the violin case and shotgun and


asked about      it, Gonzales       remained silent.        Martin then asked if his fingerprints would be found


on    these   items,    and   Gonzales      was    silent   again       before saying      yes.     He remained silent a few


moments more           before asking if he         was     going to      prison.    The detective replied that he did not


know, as he was merely investigating the case.




                                                                    2
No. 44433 -0 -II



           After the State charged Gonzales with unlawful possession of a firearm in the first

degree, Gonzales moved to suppress his hospital statements, the shotgun, and the contents of the


ammunition case.           At the suppression hearing, Officer Jensen testified that when a car is towed,

officers     have to   inventory its      contents.    Jensen added that the purpose of the inventory is not to

investigate a crime but to see if there are valuables in the car and to protect them.

             Jensen explained that when he found the violin case, its " nose" was broken and the case

was not      latched. Report       of   Proceedings ( RP) ( Oct. 8, 2014) at 27. He opened the case to see if it


contained       a violin   that he      needed   to take to the          office   for safekeeping.       In doing so, he was

following the procedures used by the Port Orchard Police Department.

             The trial court ruled that Jensen was performing an inventory search when he came upon

the violin case and that his testimony that it might contain something of value was persuasive.

The court concluded as follows:


                    That the search of the violin case was an appropriate exercise of police
             prerogative in conducting an inventory search because it was consistent with
             policy of the agency, and because it was reasonable and appropriate for the officer
             to determine if the violin case contained valuable property that should be removed
             from the automobile for safekeeping and to determine if the contents had been
             damaged before being removed.

Clerk'   s   Papers ( CP)   at    15 ( Conclusion     of    Law IV). Because the search of the violin case was an

                                                                                                     1
appropriate and reasonable              inventory   search,    its   contents were admissible.




             With regard to the admissibility of Gonzales' s statements, Detective Martin testified that

Gonzales        appeared     to    understand       their    conversation,        that his   answers to      questions were



1 But, because the officer had a reasonable suspicion of criminal activity by the time he opened
the ammunition case, the court concluded that this search required a warrant and suppressed the
contents of the ammunition case. The State does not appeal this ruling.



                                                                     3
No. 44433 -0 -II



appropriate, and      that he did         not exhibit   any   confusion.   At the end, Gonzales asked a question


that   related   to the topic        of   the   conversation.       Martin denied making threats or promises to

Gonzales       and explained     that he did       not read    Gonzales his Miranda rights2 because he did not


arrest, handcuff, or detain him.


            Gonzales testified that he was on pain medication at the time for injuries that included a

broken pelvis. He added that he did not remember the conversation with Martin.


            The trial court rejected the argument that Gonzales' s Fifth Amendment rights were


violated by Martin' s non -coercive questioning, reasoning that while Martin may have been

 somewhat        opportunistic"       in talking to Gonzales at the hospital, their conversation did not

violate      Gonzales'   s   constitutional      rights.   RP ( Oct. 8,    2014)   at   19.   The court entered the


following conclusions of law:

                    That while the defendant was restrained in the hospital room by the
            medical therapy he was receiving from the hospital at no time was he restrained in
            a manner that would reasonably suggest to the defendant that he was under police
            restraint, and therefore he was not under arrest requiring him to be advised of
            Miranda warnings.


                    That the statements made by the defendant to Detective E.J. Martin were
            voluntary and not the product of any threat or coercion that would violate the
            Fifth Amendment protections of the defendant.


CP     at   12 ( Conclusions    of   Law II, III).      Consequently, Gonzales' s statements were admissible in

the State' s case -in- chief.




2 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).




                                                                4
No. 44433 -0 -II



         After the parties agreed to a bench trial on stipulated facts, the trial court found Gonzales

                                                                                                                       3
guilty   as charged and         imposed            based
                                          a prison -          Drug   Offender   Sentencing   Alternative   sentence.



Gonzales appeals the trial court' s denial of his motions to suppress.

                                                       ANALYSIS


A. ADMISSIBILITY OF STATEMENTS


          1. Standard of Review


         We review the decision to deny a motion to suppress by determining whether the findings

of fact are supported by substantial evidence and whether those findings support the conclusions

of   law. State   v.         Miranda, 176 Wn.
                       Rosas -                         App.   773, 779, 309 P. 3d 728 ( 2013); State v. Ross, 106


Wn.    App. 876, 880, 26          P. 3d 298 ( 2001),    review    denied, 145 Wn.2d 1016 ( 2002).          Where the


findings are not challenged, we treat them as verities on appeal and review the conclusions of


law de   novo.     State   v.   O' Neill, 148 Wn.2d 564, 571, 62 P. 3d 489 ( 2003); State v. Johnson, 128


Wn.2d 431, 443, 909 P. 2d 293 ( 1996).


         Gonzales challenges the trial court' s conclusions that his statements were voluntary and,

thus, admissible. He contends that the admission of his involuntary statements violated his right

to due process, as well as his Miranda rights.


         2. Due Process


         The due process voluntariness test examines whether a defendant' s will was overborne by

the circumstances surrounding the giving of a confession. Dickerson v. United States, 530 U.S.




3 RCW 9. 94A.660.



                                                              5
No. 44433 -0 -II



428, 434, 120 S. Ct. 2326, 147 L. Ed. 2d 405 ( 2000). 4                      If a person' s confession was not the

product of a rational intellect and free will, the confession was coerced and is inadmissible.

Townsend      v.   Sain, 372 U. S. 293, 307, 83 S. Ct. 745, 9 L. Ed. 2d 770 ( 1963),                  overruled on other



grounds    by Keeney      v.    Tamayo- Reyes, 504 U.S. 1,            112 S. Ct. 1715, 118 L. Ed. 2d 318 ( 1992);


State v. Reuben, 62 Wn. App. 620, 624, 814 P. 2d 1177, review denied, 118 Wn.2d 1006 ( 1991).

To be voluntary, a confession must not be extracted by any sort of threats or violence, nor

obtained   by      any direct   or   implied     promises.    United States v. Lall, 607 F. 3d 1277, 1285 ( 11th


Cir. 2010).        Reviewing courts examine the totality of the circumstances to determine whether a

confession was voluntary. Lall, 607 F. 3d at 1285.

          These standards apply to a drug- induced statement. Townsend, 372 U.S. at 307; see State

v.   Gregory,      79 Wn.2d 637, 642, 488 P. 2d 757 ( 1971) (                 admissibility of statements made by

defendant    who     has been    administered narcotic            drugs depends   on unique   facts   of case), overruled




on other grounds by State v. Rogers, 83 Wn.2d 553, 520 P. 2d 159, cent denied, 419 U. S. 1053

 1974).    At issue in Townsend was the voluntariness of a confession made after the defendant


was   administered a       drug      constituting   a "   truth    serum."   372 U.S.   at   308.     The Court found it


difficult to imagine a situation where a confession would be less the product of a free intellect

and less voluntary than when brought about by such a drug. Townsend, 372 U.S. at 307 -08.

          In Gregory, the Washington Supreme Court .cited Townsend in determining that the

hospitalized defendant' s rationality was not hindered, diminished, or affected by the narcotics he

had   received.       79 Wn.2d       at   642.    Although drowsy on first awakening, the defendant freely


4 The Court traced this test to cases decided before Miranda but noted that it has not been
abandoned. Dickerson, 530 U. S. at 434.




                                                                  6
No. 44433 -0 -II



answered        the   officers'   questions.    Gregory,       79 Wn.2d    at   642.   He refused to answer further


questions only after being accused of lying, and this defensive action supported the view that he
                                                                 5
was   in full    possession of       his   mental   faculties.       Gregory, 79 Wn.2d at 642; see also State v.

Kelter, 71 Wn. 2d 52, 55, 426 P. 2d 500 ( 1967) (                statements elicited by police while defendant was

hospitalized were voluntarily given; his volition was not impaired and he was not disabled from

making a rational choice).


          Here, the trial court found as follows with regard to the effect of pain medication on


Gonzales:


                      That while the defendant appeared to be in pain, and was likely on pain
          medication, the detective carried on a short conversation with the defendant in
          which it was apparent that the defendant was oriented to time and place,
          understood        English,       understood the nature and subject of the defendant' s
          questions and gave appropriate and logical answers to the questions posed by the
          defendant. At one point the defendant also asked the detective a question that was
          relevant and pertinent to the subject matter of the conversation, which was about
          firearms in the car at the time of the collision.


CP at 11 ( Finding of Fact VI).

          While not assigning error to this finding, Gonzales argues that it improperly focuses on

his   coherence       during   the questioning.      As support, he cites Townsend, which disapproved of a


standard that rendered a confession admissible as long as the accused was capable of making a

narrative of past events or of stating his own participation in the crime. 372 U. S. at 320.

          Even if not determinative of voluntariness, coherency appears relevant in considering the

circumstances         surrounding     a    defendant'   s   confession.   If, as alleged, the intoxicated defendant




5
    We   note   that the defendant in        Gregory    received     Miranda    warnings   before his questioning. 79
Wn.2d     at   642.
No. 44433 -0 -II



was unable      to   stand alone and was "           jabbering," " babbling,"              and "   raving,"   the error in admitting

his contemporaneous confession " was so gross and so prejudicial as to amount to denial of due

process."       Gladden        v.   Unsworth, 396 F. 2d. 373, 379, 380 ( 9th Cir. 1968); see also State v.


Cuzzetto, 76 Wn.2d 378, 383, 457 P. 2d 204 ( 1969) ( defendant' s intoxication requires exclusion


of confession when intoxication amounts to mania).


            Similarly, coherency was part of the due process analysis in Mincey v. Arizona, 437 U.S.

385, 398, 98 S. Ct. 2408, 57 L. Ed. 2d 290 ( 1978).                                 In addressing whether the defendant' s

statements were the product of a rational intellect and free will, as Townsend requires, the Court

observed:



                       It is hard to imagine              a    situation    less   conducive       to the     exercise   of " a

            rational   intellect    and a    free   will"      than   Mincey' s. He had been seriously wounded
            just a few hours earlier, and had arrived at the hospital " depressed almost to the
            point of coma,"         according to his attending              physician.       Although he had received
            some treatment, his condition at the time of [the officer' s] interrogation was still
            sufficiently   serious     that he      was       in the intensive     care unit.      He complained to [ the
            officer]   that the     pain   in his   leg He was evidently confused and
                                                          was " unbearable."

            unable to think clearly about either the events of that afternoon or the
            circumstances of his interrogation, since some of his written answers were on
            their face not entirely coherent.

Mincey,      437 U. S.    at   398 -99 ( footnotes        omitted);     see also Vandegriff v. State, 219 Tenn. 302,

308 -09, 409 S. W.2d 370 ( Tenn. 1966) ( statements were not product of free intellect when made


by intoxicated, severely injured, and dazed defendant).

            Even though Gonzales was under the .effect of pain medication when he spoke with the


detective, the circumstances do not show that he was unable to exercise his rational intellect or

that   he   was " shorn of      his   volition."     Vandegriff, 219          Tenn.   at   309. The detective did not threaten


Gonzales in any way.                  Gonzales answered some questions readily, declined to answer one




                                                                        8
No. 44433 -0 -II



question, hesitated before responding to another, and asked an appropriate question as well. The

circumstances do not show that his will was overborne by either the detective' s questions or the

pain medication he was taking, and we reject this due process challenge to the voluntariness of

his statements.


          3.   Miranda Test


          Gonzales argues further that his statements must be suppressed because he made them


without the benefit of Miranda warnings.


          Police must give Miranda warnings when a suspect is interrogated while in police


custody.       Rosas -Miranda, 176 Wn.        App.     at   779. "     Without Miranda warnings, a suspect' s


statements      during   custodial   interrogation    are   presumed         involuntary."    State v. Heritage, 152


Wn.2d 210, 214, 95 P. 3d 345 ( 2004).


          There is no dispute that Gonzales was interrogated; the issue is whether that interrogation


occurred while he was in custody. See State v. McWatters, 63 Wn. App. 911, 915, 822 P. 2d 787

 interrogation involves express police questioning that is likely to elicit an incriminating

response),     review    denied, 119 Wn.2d 1012 ( 1992).             The "   in custody" determination requires an

inquiry into the circumstances surrounding the interrogation and whether a reasonable person

would     have felt that he   was not at   liberty   to terminate the interrogation          and   leave.   Thompson v.


Keohane, 516 U.S. 99, 112, 116 S. Ct. 457, 133 L. Ed. 2d 383 ( 1995).                        When a person is unable


to leave an interrogation due to medical treatment, the question becomes whether he was at


liberty   to terminate the interrogation      and cause         the officers to leave.       United States v. Infante,


701 F. 3d 386, 396 ( 1st Cir. 2012), cert. denied, 133 S. Ct. 2841 ( 2013).




                                                            9
No. 44433 -0 -II



             In Infante, the First Circuit concluded that the circumstances showed that a reasonable


person in the defendant' s position would have felt free to terminate two interviews and ask the

officers to leave. 701 F. 3d at 397. The relevant circumstances included the neutral setting of the

hospital room as well as the facts that Infante went to the hospital of his own accord, hospital


staff came and went freely during the interviews, the number of officers in the room was not

overwhelming, the officers did not physically restrain Infante or act in a threatening manner, the

interviews      were short ( 26 and      21   minutes),   and an officer informed Infante during each interview

that   he    was not under arrest or      in custody      and   did   not   have to   speak with   the   officers.   Infante,


701 F. 3d      at   397 -98. Moreover, "[     d] espite having received pain medication, Infante was coherent

and responsive,         showing    no sign of mental      impairment." Infante, 701 F. 3d at 397.


             Similarly, a hospitalized defendant was not under custody when he spoke to a detective in

State   v.   Butler, 165 Wn.      App.   820, 828, 269 P. 3d 315 ( 2012). Of significance were the facts that


the defendant was restricted to a hospital room by his injuries and not by the police, no officers

were     stationed       inside   or   outside   his   room,     and    the    defendant'   s   nurse,   rather than law


enforcement, ultimately controlled access to him. Butler, 165 Wn. App. at 828; see also Kelter,

71 Wn.2d at 54 ( defendant was not in custody even though confined to hospital room because he

had not been arrested or otherwise restrained by the police).

             Where a hospitalized defendant' s attempts to terminate his communication to officers


were twice disregarded, however, the Colorado Supreme Court determined that he was in


custody. Effland         v.   People, 240 P. 3d 868, 876 ( Colo. 2010);          see also Clay v. State, 290 Ga. 822,

825, 725 S. E.2d 260 ( 2012) (           concluding that defendant was in custody when he awoke to find

police officer in his treatment room who avoided the defendant' s questions about whether he was




                                                                10
No. 44433 -0 -II




going to be charged, told the defendant that he needed to come down to the police station to talk

to the police, never told the defendant he was not under arrest, and called for a patrol vehicle to

transport the defendant to the police station).


            The evidence here shows that the attending nurse told Detective Martin that Gonzales

was on pain medication but could talk. The detective stood at the side of the bed and had a brief

conversation          with    Gonzales.       He was the only officer present and did not touch or threaten

Gonzales.         Although Martin never informed Gonzales that he was not under arrest and did not


need   to   speak,      Martin did    not act      in any way to       compel      Gonzales to     respond.    We hold that the


trial court did not err in concluding that Gonzales was not under custody sufficient to require

Miranda warnings.


B. VALIDITY OF SEARCH


            Gonzales also argues that the warrantless search of his car and the violin case violated the


Fourth Amendment               and article    I,   section   7   of   the Washington Constitution.            He claims that the


search of his car was not a valid inventory search and adds that even if we uphold that search, the

opening          of   the   closed   violin   case    exceeded        its lawful         scope.   Here again, we review the


challenged findings of fact for substantial evidence, and we review the court' s conclusions of


law de novo.


            1.    Inventory Search

            The Fourth Amendment                   and   article      I, section 7 protect citizens from unreasonable


government searches. State v. Mireles, 73 Wn. App. 605, 611, 871 P.2d 162, review denied, 124

Wn.2d 1029 ( 1994).             Warrantless searches are unreasonable unless they fall within an exception

to the   warrant requirement. ,           Mireles, 73 Wn.             App.   at   611.    One such exception is an inventory



                                                                      11
No. 44433 -0 -II



search   accompanying            a    lawful      vehicle    impound.            State v. Tyler, 166 Wn. App. 202, 208, 269

P. 3d 379 ( 2012), aff'd, 177 Wn.2d 690, 302 P. 3d 165 ( 2013).                                 An officer may take custody of an

unattended vehicle            if it   obstructs      traffic     or   jeopardizes        public   safety.   RCW 46. 55. 113( 2)( b).


Gonzales does not challenge the court' s finding that the towing and impoundment of his car was

necessary.


         Unlike a probable cause search and a search incident to arrest, the purpose of an


inventory search is not to discover evidence of a crime but to perform an administrative or

caretaking function.            Mireles, 73 Wn.             App.      at   611 - 12.     The principal purposes of an inventory

search are        to ( 1)   protect   the   vehicle owner' s          property, ( 2) protect the police against false claims


of   theft   by   the   owner, and (        3)   protect   the   police     from    potential     danger.   Tyler, 166 Wn. App. at

209 -10.


             Officer Jensen testified that he needed to inventory the contents of the car before it was

towed to protect any valuables it contained, which he would then take to the office for

safekeeping. He testified that he had used this procedure in his 32 years with the department and

that   other officers performed                  inventory     searches         in the   same   way.   The trial court entered this


finding of fact reflecting his testimony:

                        That Officer Jensen has been with the Port Orchard Police Department for
             over thirty years and it is department practice, and his practice, to look for items
             of possible significant value or hazard so that they can be removed from the
             vehicle    for safekeeping.           The officer is aware that tow storage lots are commonly
             victimized by thieves.

CP at 14 ( Finding of Fact IV).




                                                                           12
No. 44433 -0 -II




             While not assigning error to this finding, Gonzales argues that it does not establish that

the officer performed the inventory search pursuant to the necessary standardized procedures.

             Standardized criteria or established routine must regulate an officer' s actions during

inventory       searches.         Florida   v.   Wells, 495 U. S. 1, 4, 110 S. Ct. 1632, 109 L. Ed. 2d 1 ( 1990);


Colorado        v.   Bertine, 479 U. S. 367, 375 -76, 107 S. Ct. 738, 93 L. Ed. 2d 739 ( 1987).                                Such


policies are intended to limit the discretion of law enforcement officers so that inventory

searches      do     not   become evidentiary          searches.    United States v. Andrews, 22 F. 3d 1328, 1334 -36


 5th Cir.),        cert.    denied, 513 U.S. 941 ( 1994).                  Written policies, however, are not required.


United States         v.   Lowe, 9 F.3d 43, 46 ( 8th Cir. 1993),              cert.   denied, 510 U.S. 1181 ( 1994);        see also



State   v.   Weide, 155 Wis. 2d 537, 549, 455 N.W.2d 899 ( 1990) (                        cases stating that inventory search

must be carried out in accordance with standardized procedures or established routine impose no

requirement          that the policy        or procedure         must      be in writing).      Nor must inventory policies

address      every    possible container an officer             may   encounter       during   an   inventory   search. "   A police


officer may be allowed sufficient latitude to determine whether a particular container should or

should not be opened in light of the nature of the search and characteristics of the container


itself."      Wells, 495 U. S. at 4; see also United States v. Mundy, 621 F. 3d 283, 290 ( 3d Cir. 2010)

 declining to create " a rule of constitutional dimension that requires an inventory search protocol

to predict every conceivable scenario an officer may happen upon while conducting an inventory

search "),     cert. denied, 131 S. Ct. 1531 ( 2011).


             As stated, an inventory search is permissible if it is conducted to protect the vehicle

owner' s      property       or   to   protect   the   police   against    false   claims of   theft.   Officer Jensen testified


that it is department practice to do an inventory search to see if there are any valuables in the car



                                                                      13
No. 44433 -0 -II



and   to   protect   them.   He testified that he had followed this practice during his 32 years with the

department        and   that his fellow   officers       did   so as well.     The trial court' s finding that Jensen was

following department practice was sufficient to show that the officer acted in accordance with

established routine and agency policy and engaged in a lawful inventory search.

            2. Closed Container


            Gonzales argues further that even if Officer Jensen' s initial search of his car was lawful,


the officer exceeded the permissible scope of that search by opening the closed violin case.

            Opening a closed container pursuant to established inventory search procedure does not

violate     the Fourth Amendment.          Wells, 495 U.S. at 4; Bertine, 479 U.S. at 374; Mundy, 621 F. 3d

at   290; Mireles, 73 Wn.         App.    at    612.       In arguing that article I, section 7 compels a different

conclusion, Gonzales relies on State v. White, 135 Wn.2d 761, 958 P. 2d 982 ( 1998) and State v.

Houser, 95 Wn.2d 143, 622 P. 2d 1218 ( 1980).


            Houser adopted a bright -
                                    line rule prohibiting police from intruding into an individual' s

privacy interests in a locked trunk and limiting inventory searches to the passenger compartment

of a vehicle.        White, 135 Wn.2d          at   772.    The Houser court determined that property left in the

locked trunk         of a vehicle was not           in   great   danger   of   theft.   95 Wn.2d    at   159.   Based on this


reasoning, the Houser court concluded that the police exceeded the bounds of a proper inventory

search      by   searching the   contents of a closed            toiletry bag found in      a   locked trunk. 95 Wn.2d at


159.       In so holding, the Houser court recognized that citizens have a significant privacy interest

in their personal luggage, as opposed to other containers. 95 Wn.2d at 157 -58.


            The White court reaffirmed Houser and its limitation of inventory searches to the

passenger        compartment     of a vehicle.             135 Wn.2d      at   772.     Because the opening of the trunk



                                                                   14
No. 44433 -0 -II




exceeded the scope of a lawful inventory search, the court did not address the search of a closed

tackle box found in that trunk. White, 135 Wn.2d at 772.

        Houser and White do not show that Officer Jensen exceeded the scope of a lawful


inventory   search   in this   case.   First of all, the officer searched the passenger area of the car and


not a locked trunk. Second, he opened an unlatched and broken violin case rather than a piece of

personal    luggage.    We agree with the trial court that " it was reasonable and appropriate for the


officer to determine if the violin case contained valuable property that should be removed from

the automobile for safekeeping and to determine if the contents had been damaged before being

removed."     CP at 15 ( Conclusion of Law IV (part)).


        The trial court did not err in denying the motion to suppress and in admitting the contents

of the violin case.


C. SAG


        Gonzales contends in his SAG that the trial court erred by adopting the State' s proposed

findings of fact and conclusions of law and that we should strike the findings and conclusions as

a result.




        When the State prevails in a suppression hearing, it is obligated to prepare, present, and

have entered findings of fact and conclusions of law which will, standing alone, withstand an

appellate court' s     scrutiny for    constitutional error.   State v. Poirier, 34 Wn. App. 839, 841, 664

P. 2d 7 ( 1983).   The State' s findings and conclusions reflected the trial court' s oral rulings in this


case, and we see no error in the court' s adoption thereof.




                                                         15
No. 44433 -0 -II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                              16